Citation Nr: 0629462	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Service connection for tinnitus.

2.	Service connection for sleep apnea.  

3.	Service connection for lupus.  

4.	Service connection claim for erythema nodosum .  

5.	Service connection claim for deep vein thrombosis with 
venous stasis of left leg. 

6.	Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a lumbar 
spine disorder. 

7.	Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for bilateral 
hearing loss.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1976 to October 
1989.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2005, the RO submitted to the veteran a letter 
in compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The RO, however, did not readjudicate the veteran's 
claims following proper notification in compliance with 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).    

Moreover, service medical records indicate that the veteran 
may have had a diagnosis of tinnitus in February 1988.  But 
the record indicates that the veteran was not provided with 
VA medical examination for his tinnitus service connection 
claim.  See 38 U.S.C.A. § 5103A.   

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist to determine whether the 
veteran has tinnitus.  If he does have 
tinnitus, the specialist should 
determine the nature, severity, and 
etiology of the tinnitus disorder.  

2.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.   

3.  The specialist should then advance an 
opinion as to the likelihood (likely, at 
least as likely as not, not likely) that 
any current tinnitus disorder relates to 
the veteran's active service.  The 
specialist should provide a complete 
rationale for conclusions reached.  

4.  The RO should then readjudicate the 
issues on appeal.  If the 
determinations remain unfavorable to 
the veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


